DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uesugi et al. (US PGPUB 2004/0008913 A1).

Regarding claim 1, Uesugi et al. discloses a rotating machine (Fig. 2) comprising: a rotating shaft (2) extending along an axis (Fig. 2); a bearing ([0023]) which has an inner ring (21) externally fitted onto the rotating shaft (2), an outer ring (24) provided on an outer peripheral surface side of the inner ring (Fig. 2), and rolling bodies (RB) disposed between the inner ring and the outer ring (Fig. 2) and supports the rotating shaft such that the rotating shaft is rotatable around the axis ([0024]); a housing (22) which 

Regarding claim 2, Uesugi et al. discloses all of claim 1 as above, wherein the groove portion includes a first groove (25), the first groove is formed in an outer side region which is between formed in an outer side region (Fig. 2) which is formed between the first oil supply hole and one of both ends of the outer ring which is close to a forming position of the first oil supply hole in an axis direction (Fig. 2), and the first groove is inclined in a direction toward the first oil supply hole from the end of the outer ring (Fig. 2, the first groove 25 is inclined in a direction toward the first oil supply hole (26)).

Regarding claim 3, Uesugi et al. discloses all of claim 2 as above, wherein a plurality of the first grooves are formed in the axis direction (Fig. 2)

Regarding claim 4, Uesugi et al. discloses all of claim 2 as above, wherein the groove portion includes a second groove (28), the second groove is formed in a central region positioned closer to a central side of the outer ring than the outer side region (Fig. 2), and the second groove in inclined in a direction opposite to the first groove or the same direction as the first groove (Fig. 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. (US PGPUB 2004/0008912 A1) in view of Hinds (US PGPUB 2017/0108035 A1).

Regarding claim 11, Uesugi et al. discloses all of claim 1.
However, Uesugi et al. does not teach or suggest; a compressor wheel provided to one end portion of the rotating shaft; and a turbine wheel provided to the other end of the rotating shaft.
Hinds teaches turbomachine with spiral grooved journal bearings (Absract, [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spindle of Uesugi et al. with the compressor wheel 19, compressor volute 17, turbine wheel 18 and turbine volute 14 to create a turbocharger that would “deliver air to the engine intake at a greater density than would be possible in a normal aspirated configuration” [0003], as both references are in the same field on endeavor, and one of ordinary skill would appreciate that “turbochargers are provided on an engine to deliver air to the engine intake at a greater density than would be possible in a normal aspirated configuration” [0003].

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Uesugi et al. discloses all of claim 2 as above.
Uesugi et al. fails to teach or suggest:
wherein the groove portion includes a third groove, the third groove is formed between a forming position of the first groove and the first oil supply hole in the outer side region, and is inclined in a direction opposite to the first groove, and one end of the first groove and one end of the third groove are connected on the rotation direction front side.
Claims 6-7, and 9 depend from claim 5 and would therefore be allowable.

Regarding claim 10, Uesugi et al. discloses all of claim 1 as above, and an oil discharge hole (29) which is formed on a side opposite to a side where the second oil supply hole is formed, and discharged the oil (Fig. 2).
Uesugi et al. fails to teach or suggest:
wherein the outer ring has a recessed portion which is formed in a portion facing the first oil supply hole, a second oil supply hole which is formed to penetrate the portion where the recessed portion is formed in a direction toward the rotating shaft, and supplied the oil to the rolling bodies,

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent 9,790,950 B2 discloses a turbocharger.
US Patent 9,745,992 B2 discloses a turbocharger bearing damper assembly.
US Patent 3,728,857 A discloses a turbo-compressor pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745